Citation Nr: 0524948	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  01-09 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a rating in excess of 30 percent for head 
injury with residual headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from February 1986 to 
January 1987.  He had additional military service in the Navy 
Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The veteran's case was remanded for 
additional development in July 2003.  It is again before the 
Board for appellate review; it has been advanced on the 
Board's docket.


REMAND

The Board previously remanded the veteran's case to obtain 
outstanding VA treatment records and to afford the veteran a 
VA examination.  The requested records were obtained and 
associated with the claims file.  The VA examination was 
conducted in August 2004.  However, the examiner failed to 
answer the questions posed by the July 2003 remand.  
Moreover, the veteran was seen by a VA neurologist in 
November 2004.  The results of that consultation raised 
additional questions regarding the severity of the veteran's 
disability.

In particular, the August 2004 VA examiner did not address 
whether the veteran's headaches were prostrating.  He did 
list the symptoms described by the veteran but did not 
address whether the headaches themselves were prostrating.  
The examiner noted that the veteran said that he could 
"control" his headache by taking Imitrex.  However, he did 
not address what was meant by "control" of the headaches.  
This is an essential point as the rating criteria for a 50 
percent disability rating for migraine headaches requires 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  Whether the 
veteran can control his symptoms to the point of not 
experiencing prostrating and prolonged attacks would have an 
impact on any disability evaluation.

The veteran was seen on a neurology consult at the VA medical 
center (VAMC) in Omaha, Nebraska, in November 2004.  The 
neurologist noted that the veteran said he was having 1-2 
migraine headaches a week, and was having chronic daily 
headaches with a lot of tension around his frontal area that 
was relieved only with Tylenol or Ibuprofen.  The neurologist 
noted that the veteran was encouraged to taper off his pain 
medication as it was felt that it could be contributing to 
the veteran having a daily headache.  The examiner also noted 
that the veteran was to be seen again in three months and was 
to keep a diary of his migraines.  The results of any further 
evaluation of the veteran, and the information from the 
diary, would be of great value in assessing the veteran's 
level of disability.

In addition, a significant amount of VA treatment records 
were associated with the claims file in September 2004, after 
the August 2004 VA examination.  It would have been of value 
to have had the VA examiner review the records prior to 
conducting the examination.  The records do not reflect 
complaints of frequent and prostrating headaches by the 
veteran.  In fact, entries dated in August and September 2004 
relate that the veteran was working out at a gym five times a 
week and walking six miles per day.  Such activity might be 
precluded if an individual suffered from very frequent 
completely prostrating and prolonged attacks from migraine 
headaches.

A new examination is required to address the questions put 
forth in the July 2003 remand, to consider the November 2004 
neurology consult and any follow-up evaluation that would 
include the headache diary, and to consider the VA treatment 
records. 

Finally, there is a report of contact from the Lincoln RO 
dated August 2, 2005.  The veteran reported that he had 
spoken with someone at the Social Security Administration 
(SSA) and his records were "now" available.  The report 
further noted that attempts to obtain the records were made 
in April and June 2005 but that the SSA required a new 
request.  The Board notes that there is no indication in the 
claims file of any attempt to contact the SSA for records.  
It is not known whether the records from the SSA are 
pertinent to the issue on appeal.  Therefore, a request for 
the records must be made.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
file any medical records identified by 
the veteran which have not been secured 
previously.  In any event, the RO should 
obtain any additional records from the 
VAMC in Omaha from November 2004 to the 
present, as well as any additional 
records from the VAMC in Grand Island 
from September 2004 to the present.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  Upon completion of the above, the RO 
should arrange for the veteran to undergo 
a VA neurological examination by a 
physician with appropriate expertise to 
determine the nature and severity of the 
veteran's headaches.  All indicated 
studies should be performed, and all 
findings should be reported in detail.  
The veteran's claims file, including a 
copy of this remand, must be made 
available to and reviewed by the 
examiner.  

The examiner should provide an opinion as 
to whether any of the headaches the 
veteran experiences are prostrating in 
nature, and, if so, the examiner should 
describe the frequency with which the 
veteran experiences such headaches in 
terms of the average number of 
prostrating headaches experienced each 
month.  The average length of a 
prostrating headache should also be 
identified.  The examiner should also 
provide an opinion concerning the impact 
of the veteran's headaches on the 
veteran's ability to work.  In so doing, 
the examiner should address all of the 
evidence of record, to include all VA 
treatment records and any SSA records 
that may be obtained.  A complete 
rationale for all opinions expressed 
should be provided.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
requested development has been completed.  
In particular, the RO should review the 
requested examination report and required 
medical opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should take 
corrective action.

5.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, codified at 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).
 
 
 
 

